DETAILED ACTION
Formal Matters
Claims 2 and 4 are cancelled.  Claims 16-18 are new.  Claims 1, 3 and 5-18 are pending and under examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority Information
	The instant application claims priority from Belgian application BE2020/5196 filed on 03/26/2020.  

Rejections Withdrawn
	The rejections under USC 101 is withdrawn per applicant’s amendments to the claims.  
	The rejection under USC 112(b) over claims 1 and 13 and dependent claims is withdrawn per applicant’s amendment to provide “pH in a nail”.  
	The rejection under USC 112(b) over claim 14 is withdrawn per applicant’s amendment to provide for “the fungal infection”.  
	The rejection under USC 112(b) over claim 11 is withdrawn per applicant’s amendment that removes “for example”.  
	The rejection under USC 112(b) over claims 13-15 is withdrawn per applicant’s amendment of “use” claims to method claims.  The claims are now to a method of preparation of a product.  
	The rejection under USC 102(a)(1) over Exi-Nailner is withdrawn per applicant’s amendments.
	The rejection under USC 102(a)(1) over Jiahua is withdrawn per applicant’s amendments.  
	As these rejections are withdrawn, arguments toward these rejections are moot.  It is noted that applicant has imported the limitations of claim 2 into claim 1 and has added the limitation of  “a film forming polymer provided in an amount from 0.05 to 10.0% by weight of the composition”.  
New Rejections – As Necessitated by Amendments and New Claims
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 are indefinite for being dependent on a now cancelled claim as it is not clear which claim the applicant wants them to depend on. The examiner will read the claim as being dependent to claim 1.  
Claim 18 is indefinite for the recitation of “molecular ratio” as it is not clear if this is meant to be molar ratio or a weight ratio based on the weight of molecules in the formulation.  There is no standard definition for “molecular ratio” in the art and this is not defined in a particular way in the instant specification.  For the purpose of compact prosecution, the examiner will read this ratio as being a weight ratio of the physiologically acceptable carboxylic acid to the physiologically acceptable C1-C4 alkyl ester of lactic acid.  
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 provides for film-forming polymer in a quantity of at least 0.05% by weight of the composition while claim 1 provides for a closed range of film-forming polymer of 0.05 to 10.0% by weight of the composition.  Thus, claim 6 broadens the range with no upper limit while claim 1 has an upper limit of 10.0% by weight.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Maintained Rejection – Modified As Necessitated by Amendments
Claims 1, 3, 5, 6, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berthiaume US 5830446, Kergosien FR2939659A1 (referred to as Kergosien) and Zhang WO 2007070643.  
Berthiaume teaches a compound with fluorescent brightening agent and options of solvent including acetic acid, ethyl acetate and mixtures thereof (see claims 1-4 of Berthiaume).  1N acetic acid is 6 wt% acetic acid.  One of the possible fluorescent agents is 2, 2'-(2, 5-thiophene diyl)bis(5-tert-butylbenzoxazole) (claim 5 of Berthiaume), which is the compound of instant claim 2.  Berthiaume teaches nail lacquers with film-forming agent (column 3).  Berthiaume teaches dimethicone (claim 4 of Berthiaume).  Dimethicone is a known emollient.  Berthiaume teaches the ingredients for cosmetic formulations would most preferably be in concentrations of 0.005 to 0.5 wt% (column 4, bottom of column).  Berthiaume teaches adding brightening compositions to other compositions like nail lacquers (claim 8 of Berthiaume).   
Berthiaume does not teach ammonium methacrylate copolymer or dimethyl isosorbide.  Berthiaume does not teach ethyl lactate or another C1-C4 alkyl lactate. 
Kergosien ‘659 teaches a nail polish that has a solvent medium containing ethyl acetate (example 1 and claims of Kergosien).  Kergosien teaches its formulation has good stability over time (English translation).  Claim 2 of Kergosien indicates that ethyl lactate is interchangeable with ethyl acetate as solvent. Kergosien teaches solvent medium from between 1 and 99 wt% or between 40 and 90 wt% of the formulation (claim 5 of Kergosien).  
Zhang teaches an adhesive solidifying formulation for treating a dermatological conditions with a drug, a solvent vehicle, and a solidifying agent (claim 1 of Zhang).  Zhang teaches a formulation with a solidifying (film-forming) agent that can be methacrylic acid copolymer, or ammonioalkyl (ammonium alkyl) methacrylate copolymer (claim 29 of Zhang).  Zhang provides for dimethyl isosorbide as a non-volatile system component for the formulation (claim 21 of Zhang).  Zhang provides that the weight ratio of non-volatile solvent to solidifying agent (film forming polymer) of 0.1:1 to 10:1 and provides for 20-60 wt% of non-volatile solvent in the formulation.  Considering the 10:1 ratio this would allow for 2-6 wt% of solidifying agent.  Examples 13 and 14 provide for 3.8 or 4.2 wt% of Eudragit RL-PO (a solidifying agent).  Zhang provides for 2 wt% or 2.2 wt% isostearic acid in examples 13 and 14.  
Claim 13-15 were amended to be toward a method of preparation where the key step is providing the composition according to claim 1 into the product.  If the prior art teaches making the composition that is a product, it will read on the claims.  The limitations toward the fungal infection are not relevant as the claim is to making/preparing a product and not a method of using the composition to treat a fungal infection.  Thus, limitations toward the fungal infection are toward the intended use of the product made by the process of preparing.  
One of ordinary skill in the art at the instant time of filing would have added ethyl lactate
in addition to or in place of ethyl acetate in the formulation of Berthiaume as Berthiaume recognizes a formulation of instant claim 1 except for ethyl lactate and Kergosien recognizes the
utility of ethyl lactate as a solvent for nail formulations particularly as interchangeable with ethyl
acetate, which is a compound found in Berthiaume. One of ordinary skill in the art at the time of instant filing would use the ammonium salt of a methacrylic acid copolymer as a suitable solidifying agent for cosmetic formulations like nail care products that are meant to solidify and stay in place by the teachings of Zhang.  Zhang also provides for dimethyl isosorbide as an appropriate part of a solvent system for such a product, and thus, would use these items for nail care products motivated by Berthiaume and Kergosien.  

New Rejection – As Necessitated by Amendment (Formerly cited prior art)
Claim 7 in addition to Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Berthiaume US 5830446, Kergosien FR2939659A1 (referred to as Kergosien), Zhang WO 2007070643, and Kergosien FR2966359A1 (referred to as FR ‘359).  
Berthiaume, Kergosien ‘659, and Zhang teach the claims as above.
Berthiaume, Kergosien ‘659, and Zhang do not teach butylal (dibutoxymethane).
FR ‘359 teaches a composition for makeup products/cosmetics that can have a dialkoxymethane (abstract).  FR ‘359 provides that such a compound can be dibutoxymethane/butylal as part of a medium (claim 4 of FR ‘359).  
One of ordinary skill in the art at the time of instant filing would have included butylal as a suitable medium component for a cosmetic treatment product (like a nail composition) motivated by Berthiaume and Kergosien by the teachings of FR’359 with a reasonable expectation of success in producing a cosmetic product for treating the nails also having butylal.  

Response to Applicant’s Arguments over the Rejections under USC 103
	Applicant argues that Berthiaume does not disclose a concentration of the range the film-forming polymers.  Applicant points to the specification that says the film-forming polymer is optimized in a range that would be acceptable to nail application.  As Berthiaume recognizes a nail lacquer that is applied to the nature, Berthiaume would make similar considerations.  Additionally, Zhang provides for such amounts of film forming polymer in a topically applied composition.  
	Applicant argues that ethyl lactate is not interchangeable with ethyl acetate.  Applicant argues that there is no reason to make the solvent change from ethyl acetate to ethyl lactate and it is improper hindsight reasoning to make this assertion.  The examiner disagrees.  Berthiaume recognizes uses solvents including ethyl acetate in cosmetic products including nail compositions while Kergosien ‘659 provides that ethyl lactate is a suitable solvent compound in a group with ethyl acetate for a nail product.  One of ordinary skill in the art would look to use suitable solvents of the prior art for making nail compositions and there would be a reasonable expectation of making such a composition with ethyl lactate solvent by the teachings of the prior art as it is a suitable solvent option.  
	Applicant argues that Berthiaume discloses the use of FWA-186 in cosmetic formulations, but does not provide for fungal treatments.  Note that none of the claims is to a method of treating fungal infections on the skin or nails.  Claim 1 and dependent claims provide for a composition with “for the topical treatment of fungal infections in nails” being the intended use of the composition.  Claim 13 is toward a process of preparing a product that has the intended use of “for the treatment of a fungal infection”.  Since the prior art teaches the contents including the FWA-184 (typo in arguments that says 186 instead of 184), an organic acid that can lower pH below 4 (acetic acid), ethyl lactate and film-forming polymer of the claimed composition, it will be capable of having such an intended use.  
	Applicant argues that the applicant would not look to substitute nitrocellulose film-forming agent of Berthiaume or add other solvents taught in the other references.  Applicant disagrees.  One of ordinary skill in the art would look to add components for the same intended purpose (see MPEP 2144.06- combining or substituting know equivalents for the same purpose).  Thus, one of the ordinary skill in the art would use solvents for topical/cosmetic compositions to make another suitable topical/cosmetic composition and one of ordinary skill in the art would look to use other film-forming polymers as they are suitable to provide the function of film-forming for such compositions (a solidifying agent in Zhang is compound that can form films).  
	Applicant extends the same arguments toward claim 13 after amendment, which is to a method of making a product by adding the composition of claim 1 to a product. Since the prior art teaches the limitations of the compositions and products thereof, it provides for this step and this method of preparation.  
	There is no data in the specification to indicate that the combination of these items provides a composition with significant improvement over the closest prior art, which in this case is Berthiaume.  Applicant may also consider adding other limitations that are not found in the prior art of record.  
Conclusion
No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/
Examiner, Art Unit 1613